Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/5/2021.
2. 	Claims 1-10, 15 and 21-29 are pending in the case. 
3.	Claims 11-14 and 16-20 are cancelled. 
4.	Claims 1, 15 and 21 are independent claims. 




Applicant’s Response
5.	In Applicant’s response dated 1/5/2021, applicant has amended the following:
a) Claims 1, 15 and 21


Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 10/6/2020 are withdrawn:
a) Objection to claims 1-10, 15 and 21-29




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8-10, 15, 21, 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths; Georgia, U.S. Published Application No. 20100145479, in view of Kim et al. (hereinafter “Kim”), U.S. Published Application No. 20160085431 A1.
Independent Claim 1:
 	Griffiths teaches A non-transitory, computer-readable medium including instructions that, when executed, cause one or more processors to: (e.g., memory including executable instructions that cause a processor to par. 90; Computer system 650 preferably includes a main memory 556 and may also include a secondary memory 658. The main memory 6556 provides storage of instructions and data for programs executing on the processor 652. )
receive image data corresponding to a photograph of a room (see par. 55; photograph of a location) within a property, wherein the image data represents a view of the room from a perspective ; (e.g., receive an image input from a user device that corresponds to a location space within a building property that corresponds to a view of a room Examiner notes that the recited “room” is not defined by the claim and that the “apartment style room” or “office” as taught by Griffiths are examples of the recited “a view of the room from a perspective”.  par. 29; For example, embodiments of the sensor monitoring system may be used in a traditional office setting par. 55; The display and mapping module 250 is configured to allow presentation of a map image (e.g., a map, photograph, or other visual representation of a location) on a user device along with an overlay of icons and images that, e.g., represent various sensors deployed in the wireless portable sensor monitoring system. Par. 62; The area represented by the map may be determined based upon a blueprint of a building, a geographical map, or a drawing or other input provided by a user or operator that shows 

output, for display by a user interface of a user device, the photograph, wherein the user interface displays the photograph in a first area of the user interface; (e.g., output the “apartment style room” photograph as a map as shown in Figure 15 par. 53; The display and mapping module 250 is configured to allow presentation of a map image (e.g., a map, photograph, or other visual representation of a location) on a user device along with an overlay of icons and images that, e.g., represent various sensors deployed in the wireless portable sensor monitoring system. Par. 55; presentation of a map image (e.g., a map, photograph, or other visual representation of a location) Par. 65; The facility illustrated in FIG. 15 includes an apartment-style room that includes a kitchen, bath, and bedroom)
output, for display by the user interface of the user device, a set of icons, wherein the user interface displays the set of icons in a second area of the user interface wherein each icon of the set of icons corresponds to a respective building control device of a set of building control devices, (e.g., displaying a set of selectable icons representing sensor devices that may be dragged on an uploaded image of a “room” par. 55; The 

and wherein the perspective view of the room shown in the photograph includes at least one building control device of the set of building control devices; (e.g., map image may be a photograph that include locations where the sensor devices (i.e., building control devices) are deployed  par. 55; The display and mapping module 250 is configured to allow presentation of a map image (e.g., a map, photograph, or other visual representation of a location) on a user device along with an 

receive, from the user interface of the user device, one or more instructions to move an icon of the set of icons from a location on the second area of the user interface to a location on the first area of the user interface, wherein the location on the first area of the user device represents a location on the photograph which includes a corresponding building control device of the set of building control devices, allowing the icon of the set of icons to identify the corresponding building control device of the set of building control devices; and (e.g., dragging an icon representing a sensor device to a location on the map corresponding to the location where the sensor device is currently displayed at the physical facility and allowing the type of icon to identify the type of security sensor or camera (i.e., building control system devices) Examiner considers the location where the icon is dragged from before being dragged onto the photo map to be the “second area” par. 63; In one embodiment, the user interface provides a " drag and drop" interface where a user is 

output one or more instructions for a building controller to configure operation of the building control device of the set of building control devices corresponding to the icon of the set of icons. (e.g., select icon to configure sensor device par. 55; In one embodiment, the display and mapping module 250 is also configured to work in concert with the control module 200 to provide sensor setup and monitoring information when the icon or other overlay for a particular sensor is selected by the user or operator. Par. 64; In an embodiment, the mapping module interface also allows a user to click an icon representing a particular sensor device to access information about the sensor device and/or to configure to sensor device. The sensor interface allows a user to view the status of a sensor (e.g., online or unavailable) and to request sensor data from the sensor device.)


 wherein the image data represents a view of the room from a perspective within the room; (emphasis added)
output, for display by the user interface of the user device, a set of icons, wherein the user interface displays the set of icons in a second area of the user interface separate from the first area of the user interface (emphasis added)


However, Kim teaches wherein the image data represents a view of the room from a perspective within the room; (e.g., a view of a bedroom from a perspective within the room  Figures 11-15, picture 1100, par. 143; the light control apparatus 300 displays a picture 1100 including a photo corresponding to the selected installing place.)

output, for display by a user interface of a user device, the photograph, wherein the user interface displays the photograph in a first area of the user interface; (see Figures 11-15)  

    PNG
    media_image1.png
    713
    612
    media_image1.png
    Greyscale

output, for display by the user interface of the user device, a set of icons, wherein the user interface displays the set of icons in a second area of the user interface separate from the first area of the user interface, wherein each icon of the set of icons corresponds to a respective building control device of a set of building control devices; (see Figure 13; second area of icons are separate from first area where the photo is displayed)

and wherein the perspective view of the room shown in the photograph includes at least one building control device of the set of building control devices; (e.g., perspective view of a bedroom that includes at least one building control device (e.g., lighting control systems) Figures 11-15; ceiling light, light stand)  par. 144; a second area 1120 on which a photo corresponding to the selected installing place is displayed, par. 162; Then, when the user drags the icon of the first light to the actually installed location of the first light on the photo 1220 such that the icon of the first light moves to the actually installed location, the user releases the touch.)
receive, from the user interface of the user device, one or more instructions to move an icon of the set of icons from a location on the second area of the user interface to a location on the first area of the user interface, wherein the location on the first area of the user device represents a location on the photograph which includes a corresponding building control device of the set of building control devices, allowing the icon of the set of icons to identify the corresponding building control device of the set of building control devices; (e.g., dragging light related icons onto a photo that includes the actual location of the lighting system as shown in Figure 13 par. 34; In addition, a light icon corresponding to the first light is displayed on the first location of the photo according to the touch dragging, and the installing location of the first light is set at a location in an actual space corresponding to the first location on the photo. Par. 160; Thereafter, referring to FIG. 13, in the state of 
output one or more instructions for a building controller to configure operation of the building control device of the set of building control devices corresponding to the icon of the set of icons. (e.g., configuring the brightness of lighting devices based on icon information par. 197; Meanwhile, the light icon includes information about the brightness of light. The brightness information may be a numeral representing a level of brightness of the corresponding light and be displayed on the photo representing the location information together with the light icon. Par. 198; As shown in FIG. 17, the ceiling light of the bedroom is operated at the brightness level of 100% and the stand light of the bedroom is operated at the brightness level of 60%.)

In the analogous art of controlling building control systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface for controlling devices as taught by Griffiths to include the type of photograph and icons as taught by Kim to provide the benefit of an improved interface that provides convenience for registering, maintaining, and controlling a network of devices. (see Kim; par. 10-13;).  
Claim 2 depends on claim 1:
wherein to receive the one or more instructions to move the icon of the set of icons the instructions cause the one or more processors to receive one or more drag and drop maneuvers to move the individual icon. (e.g., dragging an icon representing a sensor device to a location on the map corresponding to the location where the sensor device is currently displayed at the physical facility Griffiths; par. 63; In one embodiment, the user interface provides a " drag and drop" interface where a user is presented with a set of icons representing various sensor devices. The user can then drag the icons onto locations on the map corresponding to the locations where the sensor devices are deployed at the facility being monitored by the security system.) (e.g., drag and drop icons onto photo; Kim; Figures 13 and 14)

Claim 8 depends on claim 1:
Griffiths/Kim teaches wherein the set of building control devices including any one or combination of lighting devices, security devices, music devices, heating, cooling or ventilation devices, and adjustable window treatments. (e.g., security devices, heating sensing devices  Griffiths; Par. 27; The portable sensor devices may include various types of devices configured to collect and/or store sensor data, such as motion detectors, contact sensors, trip wires, vibration sensors, temperature and/or other environmental sensors, imaging sensors, including video and still cameras, and the like. Par. 29; Embodiments of the sensor monitoring system described herein may be used for various implementations, such as a security system par. 35; For example, the sensor devices may include still cameras, video cameras, 
Claim 9 depends on claim 1:
Griffiths/Kim teaches wherein the instructions further cause the one or more processors to display one or more screens on the user interface such that the user interface is configured to receive operational parameters for at least one for the set of building control devices which correspond to the icon of the set of icons. (e.g., adjusting operational parameters of sensor devices via clicking on icon representing the corresponding sensor device Griffiths; Par. 64; In an embodiment, the mapping module interface also allows a user to click an icon representing a particular sensor device to access information about the sensor device and/or to configure to sensor device. The sensor interface may also include a configuration interface that provides an interface for adjusting the operating parameters of a sensor device.) (e.g., adjusting brightness parameters of light devices; Kim; Figure 18)
Claim 10 depends on claim 9:
Griffiths/Kim teaches wherein the instructions further cause the one or more processors to allow the user to test the at least one of the set of building control devices after entering one or more operational parameters. (e.g., testing via adjusting parameters of a sensor device until the desired operation is achieved Griffiths; par. 64; The sensor interface may also include a configuration interface that provides an 

Independent Claim 15:
Claim 15 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 15. 
Claim 16 depends on claim 15:
Griffiths/Kim teaches wherein the building space comprises a room of a building. (e.g., uploading an image of a floor plan within a building Griffiths; par. 63; In an embodiment, the display and mapping module 250 provides a user interface that allows a user upload a floor plan or image of a location to be monitored by the security system.) (e.g., bedroom of Kim’s Figures 11-15)
Claim 19 depends on claim 15:
Griffiths/Kim teaches further comprising allowing a user to configure one of the connected devices by allowing the user to tap on a particular icon and entering one or more configuration parameters for the corresponding connected device. (e.g., PDA enables configuration (i.e., entering operational parameters) of sensor devices via clicking on icon representing the corresponding device Griffiths; Par. 64; In an embodiment, the mapping module interface also allows a user to click an icon representing a particular sensor device to access information about the sensor device and/or to configure to sensor device. The sensor interface allows a user to view the status of a sensor (e.g., online or unavailable) and to request sensor data from the sensor device. The sensor interface may also display the information requested from the sensor device, e.g. images or video captured by a camera or an access log captured by a card reader device. The sensor interface may also include a configuration interface that provides an interface for adjusting the operating parameters of a sensor device.) (e.g., tapping icons to adjust brightness ; Kim; Figure 18, par. 184; Each of the light group icon 1710 includes information about the number of lights belonging to the corresponding group and an individual control tap 1730 for individually controlling the lights belonging to the corresponding group. Par. 207; To the contrary, when the home icon 1770 is selected, the light control apparatus 300 displays an additional menu picture for setting a level of brightness and batch controls all the lights belonging to all the light groups by applying the level of brightness set through the menu picture)
Claim 20 depends on claim 19:
Griffiths teaches further comprising communicating device configuration information to the building controller so that the building controller is able to regulate operation of the connected device. (e.g., communicating the commissioning information to the building controller 20 of Figure 2 so that the controller can configure 

Independent Claim 21:
Claim 21 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 21.  (Examiner further notes that Griffith teaches the recited building controller configured to communicate with a set of building control devices; par. 6;The system also includes a controller server configured to automatically detect the one or more portable sensor devices via a network connection)


Claim 22 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 22. 

Claim 28 depends on claim 21:
Claim 28 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 28.  

Claim 29 depends on claim 21:
Claim 29 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 29.  


Claims 3-5 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths/Kim as cited above and applied to claims 1 and 21, further in view of Forstall et al. (hereinafter “Forstall”), U.S. Published Application No. 20130326425 A1.
Claim 3 depends on claim 1:
Griffiths/Kim teaches photograph output for display (Griffiths; par. 37; par. 63; Figures 7 and 15) (e.g., bedroom photograph; Kim; Figures 11-15)
Kim’s Figure 11 illustrates zoom features 1130. 

wherein the instructions further cause the one or more processors to zoom in on the photograph output for display by the user interface in response to receiving, from the user interface, information indicative of a pinch gesture on the photograph. 

However, Forstall teaches wherein the instructions further cause the one or more processors to zoom in on the photograph output for display by the user interface in response to receiving, from the user interface, information indicative of a pinch gesture on the photograph. (e.g., performing a zooming in operation via pinch gesture on uploaded content of mobile device par. 19; In some embodiments, the gestural input is a two-finger pinching/spreading operation to adjust the zoom level. par. 371; The mapping application at this stage 4115 displays an image of a cup of coffee and a muffin that the Little Coffee Shop offers to customers (it is assumed that the customer or the owner of the shop snapped the image uploaded it to an information gathering entity, such as Yelp). Par. 372; The next stage 4130 shows that the mapping application has completely zoomed in on the image of the interior.)

	In the analogous art of viewing uploaded content on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface map as taught by Griffiths with the photograph and zoom features as taught by Kim to respond to a zooming gesture as taught by Forstall to provide the benefit of intuitively viewing the details of objects in a quicker fashion. 

 Claim 4 depends on claim 1:
Griffiths/Kim teaches photograph output for display (Griffiths; par. 37; par. 63; Figures 7 and 15) (e.g., bedroom photograph; Kim; Figures 11-15)
Kim’s Figure 11 illustrates zoom features 1130. 

Griffiths/Kim fail to expressly teach wherein the instructions further cause the one or more processors to zoom out on the photograph output for display by the user interface in response to receiving, from the user interface, information indicative of a spread gesture on the photograph.  (emphasis added)

However, Forstall teaches wherein the instructions further cause the one or more processors to zoom out on the photograph output for display by the user interface in response to receiving, from the user interface, information indicative of a spread gesture on the photograph.  (e.g., performing a zooming out operation via spread gesture on uploaded content of mobile device par. 19; In some embodiments, the gestural input is a two-finger pinching/spreading operation to adjust the zoom level. par. 371; The mapping application at this stage 4115 displays an image of a cup of coffee and a muffin that the Little Coffee Shop offers to customers (it is assumed that the customer or the owner of the shop snapped the image uploaded it to an information gathering entity, such as Yelp). Par. 372; The next stage 4130 shows that the mapping application has completely zoomed in on the image of the interior.)

In the analogous art of viewing uploaded content on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface map as taught by Griffiths with the photograph and zoom features as taught by Kim to respond to a zooming gesture as taught by Forstall to provide the benefit of intuitively viewing the details of objects in a quicker fashion.

Claim 5 depends on claim 1:
Griffiths/Kim teaches photograph output for display (Griffiths; par. 37; par. 63; Figures 7 and 15) (e.g., bedroom photograph; Kim; Figures 11-15)
Kim’s Figure 11 illustrates zoom features 1130. 

Griffiths/Kim fail to expressly teach wherein the instructions further cause the one or more processors to zoom the photograph output for display by the user interface to a predetermined zoom level in response to receiving, from the user interface, information indicative of a double tap gesture on the photograph. (emphasis added)

However, Forstall teaches wherein the instructions further cause the one or more processors to zoom the photograph output for display by the user interface to a predetermined zoom level in response to receiving, from the user interface, information indicative of a double tap gesture on the photograph.  (e.g., performing a zooming operation via double tap gesture on uploaded content of mobile device par. 198; Additionally, the mapping application of some embodiments performs zoom adjustment operations in response to additional and/or different types of input (e.g., tapping the screen, double-tap the screen, etc.). par. 371; The mapping application at this stage 4115 displays an image of a cup of coffee and a muffin that the Little Coffee Shop offers to customers (it is assumed that the customer or the owner of the shop snapped the image uploaded it to an information gathering entity, such as Yelp). Par. 372; The next stage 4130 shows that the mapping application has completely zoomed in on the image of the interior.)

In the analogous art of viewing uploaded content on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface map as taught by Griffiths with the photograph and zoom features as taught by Kim to respond to a zooming gesture as taught by Forstall to provide the benefit of intuitively viewing the details of objects in a quicker fashion.

Claim 23 depends on claim 21:
Claim 23 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 23.  

Claim 24 depends on claim 21:


Claim 25 depends on claim 21:
Claim 25 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 25.  


Claims 6, 7, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Griffiths/Kim as cited above and applied to claims 1 and 21, further in view of Aggarwal et al. (hereinafter “Aggarwal”), U.S. Published Application No. 20140358285 A1.
Claim 6 depends on claim 1:
Griffiths/Kim fails to expressly teach wherein the set of building control devices comprise one or more devices that are being connected to a sub-network assigned to the room. 

However, Aggarwal teaches wherein the set of building control devices comprise one or more devices that are being connected to a sub-network assigned to the room. (e.g., detecting logically connected devices on a sub-network assigned to a room par. 83; In addition to physical networking, such a system 10 associates various elements/components of the system in a number of `logical` ways. 

In the analogous art of configuring and operating a plurality of devices of a network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of devices as taught by Griffiths/Kim to include a group of devices logically connected to a sub-network as taught by Aggarwal to provide the benefit of easily operating a particular set of devices in a unified manner that linked together in a logical grouping to allow reporting of one more detected conditions on an overall basis across the premises or some portion (e.g. one floor) thereof. (see Aggarwal; par. 83, par. 85)

Claim 7 depends on claim 1:
wherein the set of building control devices comprise one or more devices that are configured to communicate with a sub-network assigned to the room. 

However, Aggarwal teaches wherein the set of building control devices comprise one or more devices that are configured to communicate with a   sub-network assigned to the room. (e.g., detecting logically connected devices on a wired or wireless sub-network assigned to a room par. 48; Although the communication interfaces 25A, 25B are shown communicating via lines, such as wired links or optical fibers; some or all of the interfaces 25A, 25B may use wireless communications media such as optical or radio frequency wireless communication. par. 83; In addition to physical networking, such a system 10 associates various elements/components of the system in a number of `logical` ways. Logical associations into groups of " sub-networks" allow elements to be linked together, for example, based on a control grouping, based on similar properties, based on proximity, a variety of other criteria and/or combinations of any or all such properties. As one example, devices within one room or other type of service area that are to be operated in some unified manner (e.g. to light the room or area, or adjust the room or area's temperature) may be linked together in one logical " Room" sub-network. Par. 85; As another example, all sensors (or all sensors of one type) may be linked together in a logical grouping to allow reporting of one or more detect conditions on an overall basis across the premises or some portion (e.g. one floor) thereof)



Claim 26 depends on claim 21:
Claim 26 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 26.  

Claim 27 depends on claim 21:
Claim 27 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 27.  



Response to Arguments

Prior Art Rejections



For at least the foregoing reasons, the claims are not in condition for allowance. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20160085412 Meganathan et al. Figure 2; FIG. 2 shows a screen that may be displayed on the portable device. As shown, a menu of icons of user devices can be displayed along a top of the screen. The icons from the menu may be dragged to an appropriate location of the room. The association between the icon and location indicator may be created by dragging and dropping the user device icon on top of the icon of the location indicator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY ORR/Examiner, Art Unit 2145